DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on October 31, 2022.  Claims 1, 5-6, and 10-25 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §103 are withdrawn.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the amino group” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “an amino group” or “the amino groups.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 11, 14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata (U.S. Patent Pub. 2005/0164328) in view of Kaneda (U.S. Patent Pub. 2016/0186230), and further in view of EIS Basics (Basics of Electrochemical Impedance Spectroscopy, from the Wayback Machine as of the date of February 17, 2016).
Regarding claim 1, Kuwabata teaches a method for quantifying a substance ([0001] lines 1-3: a method for electrochemically quantitating a substrate contained in a sample with the use of oxidoreductase), comprising:
introducing a sample containing a measurement target substance ([0014] line 5: supplying a sample solution) to a biosensor ([0014] lines 6-7: to an electrode system) which comprises:
an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising an electrode ([0014] line 7: a working electrode) and an oxidoreductase immobilized on the electrode ([0014] lines 8-9: the reagent system comprising oxidoreductase; Fig. 2; [0068] lines 4: a reagent system 11 comprising oxidoreductase and an electron mediator was formed on the working electrode 2; thus the oxidoreductase being immobilized with the reagent on the working electrode); and 
a counter electrode ([0014] lines 7-8: a counter electrode);
applying an AC voltage and a DC bias voltage simultaneously to the enzyme electrode ([0031] lines 1-6: an AC potential, which uses a certain DC potential as a central potential and contains, by superimposing, an AC potential, is applied to a working electrode) to carry out impedance measurement ([0014] lines 11-12: measuring an electric signal; [0019] lines 1-2: the electric signal is impedance), wherein the AC voltage is applied as sine waves ([0048] lines 4-6: AC potential (voltage) may be a potential having a waveform; [0049] lines 1-2: such waveforms may include sine waves) having one or more frequencies ([0061] lines 12-13: the frequency of the AC potential was successively varied) and is applied by changing frequencies between the first frequency of 0.1 mHz to 100 mHz ([0061] line 13: from 16 mHz) and the second frequency of 10 kHz to 1 MHz ([0061] line 13: to 10 kHz);
fitting a Nyquist diagram based on the impedance measurement with a Nyquist diagram (Fig. 3; [0092] lines 2-3: showing a Nyquist diagram that is a plot of complex impedance); and
calculating the concentration of the substance based on the charge transfer resistance value (Fig. 3; [0034] lines 19-20: a circular arc with a diameter of │Z0│; [0035] lines 4-5: │Z0│ in the complex impedance plot decreases with increasing substrate amount; lines 7-9: possible to measure or quantitate an amount of a substrate contained in a sample solution; here the diameter of the circular arc of the complex impedance is the charge transfer resistance value derived from the Nyquist diagram described as follows).

Kuwabata does not explicitly disclose a state of where direct electron transfer between the oxidoreductase and the electrode occurs; wherein the oxidoreductase contains an electron transfer subunit containing cytochrome.
However, Kaneda teaches “direct electron transfer-type enzyme electrode” used as a working electrode ([0032] lines 2-3).  The “direct electron transfer-type enzyme electrode” refers to a type of an enzyme electrode in which electrons are transferred between the enzyme and the electrode in such a way that electrons generated by an enzyme reaction in a reagent layer are directly transferred to the electrode (including the case in which the transfer of electrons is mediated by an electrically conductive polymer) without the involvement of an oxidation-reduction substance ([0032] lines 3-12).  Examples of the enzyme include oxidoreductases, such as cytochrome oxidoreductase ([0035] lines 1, 15).  The oxidoreductase contains an electron transfer subunit ([0036] lines 8-9).  Examples of the electron transfer subunit include a subunit containing heme which has a function of giving and receiving electrons ([0036] lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by substituting the enzyme (e.g., oxidoreductase) and the mediator with the oxidoreductases containing an electron transfer subunit that contains cytochrome for direct electron transfer as taught by Kaneda because the electron transfer subunit has a function of giving and receiving electrons ([0036] lines 10-12) resulting in the direct electron transfer-type enzyme electrode that does not need an electron transfer mediator ([0032] lines 10-12).  Here, the electron transfer subunit containing cytochrome in Kaneda corresponds to the mediator in Kuwabata, and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  As a result, the direct electron transfer is necessarily between the oxidoreductase that contains the electron transfer subunit and the electrode and occurs during the voltage is applied to the enzyme electrode for carrying out impedance measurement.

Kuwabata and Kaneda do not explicitly disclose the DC bias voltage is higher than an oxidase/reduction potential of said electron transfer subunit or said electron transfer domain.
However, Kuwabata teaches after applying an AC potential to the working electrode in step (b) ([0014] lines 9-10), further applying a DC potential to the working electrode in step (e) to measure the electric signal produced in the step (e) ([0017] lines 2-4).  The DC potential has a value with which an electron mediator is sufficiently oxidized (or reduced) may be applied ([0105] lines 1, 3-5).  In another word, Kuwabata teaches the DC bias voltage must be higher than the oxidation/reduction potential of the electron mediator, i.e., the electron transfer agent, for sufficient oxidation or reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by employing a DC voltage higher than the oxidation/reduction potential of the electron transfer agent, i.e., the electron mediator of Kuwabata or the electron transfer subunit of Kaneda, because the DC potential would sufficiently oxidize or reduce the electron mediator ([0105] lines 1, 3-5) or the electron transfer subunit.  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).

Kuwabata does not explicitly disclose obtaining a charge transfer resistance value (Rct) from the Nyquist diagram of an equivalent circuit including (i) a charge transfer resistance and a constant phase element connected in a parallel circuit and (ii) a conductive resistance connected in series to the combination of the charge transfer resistance and the constant phase element.
However, EIS Basics teaches electrochemical impedance spectroscopy (EIS) theory (page 1, line 5) such as common equivalent circuit models and the model parameters from the impedance data (page 1, lines 11-12).  One common model is the simplified Randles cell including a solution resistance (Rs), a double layer capacitor (Cdl) and a charge transfer (Rct) (Fig. 14; page 11, lines 4).  Thus, EIS Basics teaches the charge transfer resistance (Rct) and the constant phase element (Cdl) connected in parallel circuit, and a conductive resistance (Rs) connected in series to the combination of the charge transfer resistance and the constant phase element (Fig. 14).  The Nyquist Plot is a semicircle: the solution resistance Rs can be found by reading the real axis value at the high frequency intercept, and the real axis value at the low frequency intercept is the sum of the charge-transfer resistance Rct and the solution resistance Rs (page 11, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by employing the simplified Randles model for obtaining a charge transfer resistance value Rct from the Nyquist diagram for concentration calculation as taught by EIS Basics because simplified Randles model is a common cell model to represent the complex impedance values by plotting a Nyquist diagram (Fig. 14; page 11 lines 3-14).  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).


Regarding claims 5 and 11, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claim 1 as applied to claim 1.  Kuwabata and EIS Basics do not explicitly disclose the artificial electron acceptor is used as a material of the electrode (claim 5) or the electrode is modified with an artificial electron acceptor (claim 11).
However, Kaneda teaches the enzyme immobilized on the surface of the electrode ([0002] lines 3-4).  Examples of the enzyme include the oxidoreductases ([0035] line 1).  The oxidoreductase contains an electron transfer subunit ([0036] lines 9-10).  Examples of the electron transfer subunit include a subunit containing heme which has a function of giving and receiving electrons ([0036] lines 10-12).  Thus, Kaneda teaches the electrode is modified by the artificial electron acceptor ([0036] line 20: heme; here the electrode is deemed to be modified by heme of the electron transfer subunit of the enzyme that is immobilized on the surface of the electrode) to be used as a material of the electrode ([0002] lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and EIS by modifying the electrode with the artificial electron acceptor to be used as a material of the electrode as taught by Kaneda because heme, an artificial electron acceptor and a part of the electron transfer subunit, has a function of giving and receiving electrons ([0036] lines 10-12) for direct electron transfer-type enzyme electrode without the electron transfer mediator ([0032] lines 2-3; 10-12).  Simple substitution of one known element (enzyme and electron mediator) for another (enzyme containing an electron transfer subunit) to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 6, Kuwabata teaches the concentration of the substance is measured based on a calibration curve which shows the correlation between 1/Rct and the concentration of the substance ([0075] lines 2-4: to determine the glucose aqueous solution concentration from the diameter of the circular arc of the obtained complex impedance plot; thus the calculation of concentration is based on the complex impedance plot defining the diameter of the circular arc is │Z0│).

Regarding claim 14, Kuwabata teaches the substance is glucose ([0054] lines 5-6: the substrate as an object to be measured is glucose), and the oxidoreductase is glucose oxidoreductase ([0022] lines 1-2: oxidoreductase is glucose oxidase).

Regarding claim 21, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claim 1 as described to claim 1.  Kuwabata, Kaneda, and EIS Basics do not explicitly disclose an amplitude of the AC voltage is in a range from 5 mV to 20 mV.
However, Kuwabata teaches any amplitude with which the alternating current measurement can be conducted may be employed ([0103] lines 3-5).  A value of usable amplitude is determined based on performance of a measurement instrument, a preferable value is 1 to 50 mV ([0103] lines 5-7), which overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata, Kaneda, and EIS Basics by adjusting the amplitude of the AC voltage as claimed because it is a suitable voltage amplitude being used based on performance of the measurement instrument ([0103] lines 5-7).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 22, Kuwabata teaches a method for quantifying a substance ([0001] lines 1-3: a method for electrochemically quantitating a substrate contained in a sample with the use of oxidoreductase), comprising:
introducing a sample containing a measurement target substance ([0014] line 5: supplying a sample solution) to a biosensor ([0014] lines 6-7: to an electrode system) which comprises an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising 
an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising an electrode ([0014] line 7: a working electrode) and an oxidoreductase immobilized on the electrode ([0014] lines 8-9: the reagent system comprising oxidoreductase; Fig. 2; [0068] lines 4: a reagent system 11 comprising oxidoreductase and an electron mediator was formed on the working electrode 2; thus the oxidoreductase being immobilized with the reagent on the working electrode); and 
a counter electrode ([0014] lines 7-8: a counter electrode);
applying a voltage obtained by superimposing an AC voltage and the DC bias voltage to the enzyme electrode ([0031] lines 1-6: an AC potential, which uses a certain DC potential as a central potential and contains, by superimposing, an AC potential, is applied to a working electrode) to carry out impedance measurement ([0014] lines 11-12: measuring an electric signal; [0019] lines 1-2: the electric signal is impedance), wherein the AC voltage is applied as sine waves ([0048] lines 4-6: AC potential (voltage) may be a potential having a waveform; [0049] lines 1-2: such waveforms may include sine waves) having one or more frequencies ([0061] lines 12-13: the frequency of the AC potential was successively varied) and is applied by changing frequencies between the first frequency of 0.1 mHz to 100 mHz ([0061] line 13: from 16 mHz) and the second frequency of 10 kHz to 1 MHz ([0061] line 13: to 10 kHz);
fitting a Nyquist diagram based on the impedance measurement with a Nyquist diagram (Fig. 3; [0092] lines 2-3: showing a Nyquist diagram that is a plot of complex impedance); and
calculating the concentration of the substance based on the charge transfer resistance value (Fig. 3; [0034] lines 19-20: a circular arc with a diameter of │Z0│; [0035] lines 4-5: │Z0│ in the complex impedance plot decreases with increasing substrate amount; lines 7-9: possible to measure or quantitate an amount of a substrate contained in a sample solution; here the diameter of the circular arc of the complex impedance is the charge transfer resistance value derived from the Nyquist diagram described as follows).

Kuwabata does not explicitly disclose a state where direct electron transfer between the oxidoreductase and the electrode occurs; wherein the oxidoreductase contains an electron transfer subunit containing cytochrome.
However, Kaneda teaches “direct electron transfer-type enzyme electrode” used as a working electrode ([0032] lines 2-3).  The “direct electron transfer-type enzyme electrode” refers to a type of an enzyme electrode in which electrons are transferred between the enzyme and the electrode in such a way that electrons generated by an enzyme reaction in a reagent layer are directly transferred to the electrode (including the case in which the transfer of electrons is mediated by an electrically conductive polymer) without the involvement of an oxidation-reduction substance ([0032] lines 3-12).  Examples of the enzyme include oxidoreductases, such as cytochrome oxidoreductase ([0035] lines 1, 15).  The oxidoreductase contains an electron transfer subunit ([0036] lines 8-9).  Examples of the electron transfer subunit include a subunit containing heme which has a function of giving and receiving electrons ([0036] lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by substituting the enzyme (e.g., oxidoreductase) and the mediator with the oxidoreductases containing an electron transfer subunit that contains cytochrome for direct electron transfer as taught by Kaneda because the electron transfer subunit has a function of giving and receiving electrons ([0036] lines 10-12) resulting in the direct electron transfer-type enzyme electrode that does not need an electron transfer mediator ([0032] lines 10-12).  Here, the electron transfer subunit containing cytochrome in Kaneda corresponds to the mediator in Kuwabata, and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  As a result, the direct electron transfer is necessarily between the oxidoreductase that contains the electron transfer subunit and the electrode and occurs during the voltage is applied to the enzyme electrode for carrying out impedance measurement.

Kuwabata does not explicitly disclose applying a DC bias voltage between the enzyme electrode and the counter electrode before applying the superimposed voltages.
However, to obtain a superimposed voltage with an AC voltage and a DC bias voltage, there are only two available approaches: (1) applying a DC bias voltage and subsequently superimposing an AC voltage; or (2) applying an AC voltage and subsequently superimposing a DC bias voltage. Although Kuwabata does not explicitly disclose the sequences how to apply the AC or DC voltages, it teaches superimposing an AC potential element to the certain DC potential ([0031] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by first applying a DC bias voltage and subsequently superimposing an AC voltage to the DC bias because this approach is "obvious to try" to choose from either of the available two approaches for obtaining the superimposed voltage of an AC and DC voltages.  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. MPEP 2141(III)(E). Further, under the broadest reasonable interpretation, “superimpose” means “to place or layer over or above something” (see the definition in Merriam-Webster dictionary), and Kuwabata suggests that the DC voltage be applied first and then add an AC voltage to the DC voltage.

Kuwabata and Kaneda do not explicitly disclose the DC bias voltage is higher than an oxidase/reduction potential of said electron transfer subunit or said electron transfer domain.
However, Kuwabata teaches after applying an AC potential to the working electrode in step (b) ([0014] lines 9-10), further applying a DC potential to the working electrode in step (e) to measure the electric signal produced in the step (e) ([0017] lines 2-4).  The DC potential has a value with which an electron mediator is sufficiently oxidized (or reduced) may be applied ([0105] lines 1, 3-5).  In another word, Kuwabata teaches the DC bias voltage must be higher than the oxidation/reduction potential of the electron mediator, i.e., the electron transfer agent, for sufficient oxidation or reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by employing a DC voltage higher than the oxidation/reduction potential of the electron transfer agent, i.e., the electron mediator of Kuwabata or the electron transfer subunit of Kaneda, because the DC potential would sufficiently oxidize or reduce the electron mediator ([0105] lines 1, 3-5) or the electron transfer subunit.  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).

Kuwabata does not explicitly disclose obtaining a charge transfer resistance value (Rct) from the Nyquist diagram of an equivalent circuit including (i) a charge transfer resistance and a constant phase element connected in a parallel circuit and (ii) a conductive resistance connected in series to the combination of the charge transfer resistance and the constant phase element.
However, EIS Basics teaches electrochemical impedance spectroscopy (EIS) theory (page 1, line 5) such as common equivalent circuit models and the model parameters from the impedance data (page 1, lines 11-12).  One common model is the simplified Randles cell including a solution resistance (Rs), a double layer capacitor (Cdl) and a charge transfer (Rct) (Fig. 14; page 11, lines 4).  Thus, EIS Basics teaches the charge transfer resistance (Rct) and the constant phase element (Cdl) connected in parallel circuit, and a conductive resistance (Rs) connected in series to the combination of the charge transfer resistance and the constant phase element (Fig. 14).  The Nyquist Plot is a semicircle: the solution resistance Rs can be found by reading the real axis value at the high frequency intercept, and the real axis value at the low frequency intercept is the sum of the charge-transfer resistance Rct and the solution resistance Rs (page 11, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by employing the simplified Randles model for obtaining a charge transfer resistance value Rct from the Nyquist diagram for concentration calculation as taught by EIS Basics because simplified Randles model is a common cell model to represent the complex impedance values by plotting a Nyquist diagram (Fig. 14; page 11 lines 3-14).  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda.
Regarding claim 10, Kuwabata teaches a method for quantifying a substance ([0001] lines 1-3: a method for electrochemically quantitating a substrate contained in a sample with the use of oxidoreductase), comprising:
introducing a sample containing a measurement target substance ([0014] line 5: supplying a sample solution) to a biosensor ([0014] lines 6-7: to an electrode system) which comprises an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising:
an enzyme electrode ([0014] line 7: a working electrode; [0114] lines 1-3: an enzyme and an electron mediator may be in the insolubilized state of the non-eluted state by immobilizing the whole reagent system on the working electrode; thus the working electrode together with the immobilized reagent is deemed as an enzyme electrode) comprising an electrode ([0014] line 7: a working electrode) and an oxidoreductase immobilized on the electrode ([0014] lines 8-9: the reagent system comprising oxidoreductase; Fig. 2; [0068] lines 4: a reagent system 11 comprising oxidoreductase and an electron mediator was formed on the working electrode 2; thus the oxidoreductase being immobilized with the reagent on the working electrode); and 
a counter electrode ([0014] lines 7-8: a counter electrode);
applying an AC voltage and together with a DC bias voltage simultaneously to the enzyme electrode ([0031] lines 1-6: an AC potential, which uses a certain DC potential as a central potential and contains, by superimposing, an AC potential, is applied to a working electrode) to carry out impedance measurement ([0014] lines 11-12: measuring an electric signal; [0019] lines 1-2: the electric signal is impedance), wherein the AC voltage is applied as sine waves ([0048] lines 4-6: AC potential (voltage) may be a potential having a waveform; [0049] lines 1-2: such waveforms may include sine waves) having one or more frequencies ([0061] lines 12-13: the frequency of the AC potential was successively varied) and is applied by changing frequencies between the first frequency of 0.1 mHz to 100 mHz ([0061] line 13: from 16 mHz) and the second frequency of 10 kHz to 1 MHz ([0061] line 13: to 10 kHz);
calculating the concentration of the substance based on an index obtained by the impedance measurement (Fig. 3; [0034] lines 19-20: a circular arc with a diameter of │Z0│; [0035] lines 4-5: │Z0│ in the complex impedance plot decreases with increasing substrate amount; lines 7-9: possible to measure or quantitate an amount of a substrate contained in a sample solution).

Kuwabata does not explicitly disclose a state of where direct electron transfer with the electrode occurs; and wherein the oxidoreductase contains an electron transfer subunit containing cytochrome.
However, Kaneda teaches “direct electron transfer-type enzyme electrode” used as a working electrode ([0032] lines 2-3).  The “direct electron transfer-type enzyme electrode” refers to a type of an enzyme electrode in which electrons are transferred between the enzyme and the electrode in such a way that electrons generated by an enzyme reaction in a reagent layer are directly transferred to the electrode (including the case in which the transfer of electrons is mediated by an electrically conductive polymer) without the involvement of an oxidation-reduction substance ([0032] lines 3-12).  Examples of the enzyme include oxidoreductases, such as cytochrome oxidoreductase ([0035] lines 1, 15).  The oxidoreductase contains an electron transfer subunit ([0036] lines 8-9).  Examples of the electron transfer subunit include a subunit containing heme which has a function of giving and receiving electrons ([0036] lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by substituting the enzyme (e.g., oxidoreductase) and the mediator with the oxidoreductases containing an electron transfer subunit that contains cytochrome for direct electron transfer as taught by Kaneda because the electron transfer subunit has a function of giving and receiving electrons ([0036] lines 10-12) resulting in the direct electron transfer-type enzyme electrode that does not need an electron transfer mediator ([0032] lines 10-12).  Here, the electron transfer subunit containing cytochrome in Kaneda corresponds to the mediator in Kuwabata, and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  As a result, the direct electron transfer is necessarily between the oxidoreductase that contains the electron transfer subunit and the electrode and occurs during the voltage is applied to the enzyme electrode for carrying out impedance measurement.

Kuwabata and Kaneda do not explicitly disclose the DC bias voltage is higher than an oxidase/reduction potential of said electron transfer subunit or said electron transfer domain.
However, Kuwabata teaches after applying an AC potential to the working electrode in step (b) ([0014] lines 9-10), further applying a DC potential to the working electrode in step (e) to measure the electric signal produced in the step (e) ([0017] lines 2-4).  The DC potential has a value with which an electron mediator is sufficiently oxidized (or reduced) may be applied ([0105] lines 1, 3-5).  In another word, Kuwabata teaches the DC bias voltage must be higher than the oxidation/reduction potential of the electron mediator, i.e., the electron transfer agent, for sufficient oxidation or reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by employing a DC voltage higher than the oxidation/reduction potential of the electron transfer agent, i.e., the electron mediator of Kuwabata or the electron transfer subunit of Kaneda, because the DC potential would sufficiently oxidize or reduce the electron mediator ([0105] lines 1, 3-5) or the electron transfer subunit.  Use of known technique to improve similar method in the same way is obvious to one of ordinary skill in the art. MPEP 2141(III)(C).

Kuwabata does not explicitly disclose wherein the oxidoreductase is an oxidoreductase modified with an artificial electron acceptor selected from one or more quinone compounds.
However, Kaneda teaches the enzyme include the oxidoreductases ([0035] line 1).  The oxidoreductase can contain at least one of pyrroloquinoline quinone PQQ ([0036] lines 1-2).  Thus, Kaneda teaches the oxidoreductase is an oxidoreductase modified with an artificial electron acceptor selected from one or more quinone compounds ([0036] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata by substituting the oxidoreductase with the oxidoreductase modified with quinone compounds as taught by Kaneda.  The suggestion for doing so would have been that the oxidoreductase modified with quinone compounds is a suitable material for the enzyme electrode to quantify a substance and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 12-13, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda and EIS Basics, and further in view of Schuhmann (W. Schuhmann et al., Electron-transfer pathways between redox enzymes and electrode surfaces: Reagentless biosensors based on-thiol-monolayer-bound and polypyrrole-entrapped enzymes; 2000 Faraday Discuss. 116, page 245-55).
Regarding claims 12-13, 23, and 25, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claims 1 and 22 as described to claims 1 and 22, respectively.  Kuwabata, Kaneda, and EIS Basics do not explicitly disclose in the enzyme electrode the oxidoreductase is immobilized on the electrode through a monolayer-forming molecule (claim 12) or a molecule containing a thiol group (claim 13) or wherein the oxidoreductase is immobilized on the electrode using a monolayer-forming molecule (claims 23, 25).
However, Schuhmann teaches a reagentless biosensor based on thiol-monolayer-bound and polypyrrole-entrapped enzymes (page 245, title).  Self-assembled monolayers (SAMs) were prepared by immersing thoroughly cleaned and pre-treated Au-electrodes in the corresponding dialkyl disulfide in DMSO (page 247, para. 10, lines 1-2), for establishing a long-term stable, direct electron transfer (ET) of QH-ADH on modified gold electrodes (page 251, para. 3, lines 1-2).  SAM-modified Au-electrodes is an ideal electrode material because SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and can be modified with different head groups to invoke interactions between different regions at the enzyme with the electrode surface, enabling to tailor the monolayer so that a pre-orientation of the enzyme and hence a short ET distance becomes possible (page 251, para. 3, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata, Kaneda, and EIS Basics by immobilizing the enzyme on the electrode by coupling the enzyme using suitable activated head groups at SMAs of alkyl thiolates as taught by through a monolayer forming molecule or a molecule containing a thiol group as taught Schuhmann because the SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and provides a short ET distance (page 251, para. 3, lines 11-12).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda, and further in view of Bucholz (U.S. Patent Pub. 2014/0045241).
Regarding claim 19, Kuwabata and Kaneda disclose all limitations of claim 10 as described to claim 10.  Kuwabata and Kaneda do not explicitly disclose introducing succinimide to the artificial electron acceptor, and causing reaction of the succinimide with the amino group of the oxidoreductase to chemically bind the artificial electron acceptor to the oxidoreductase.
However, Bucholz teaches the enzyme immobilization materials ([0001] lines 2-3).  The immobilized enzyme and cell systems are used in analysis in biosensors, such as enzyme electrodes ([0003] lines 7-8, 13-14).  The enzyme may be oxidoreductases ([0080] lines 1, 12).  The immobilized enzyme comprises an enzyme covalently attached to the polymeric immobilization material through the amine group of the enzyme wherein the amine group of the enzyme reacts with a polyethylene glycol PEG group of the polymeric immobilization material to form an amine linking group having an adjacent –CH2-CH(OH)-CH2- or alkylene group ([0102] lines 1-7).  The functional group that can be used to tether the enzyme onto the PEG chain of the polymer is a succinimide ester ([0115] lines 1-3).  Thus, Bucholz teaches introducing succinimide causing reaction of the succinimide with an amino group of the enzyme to chemically bind to the enzyme, and the enzyme is coupled with the electrode by a spacer selected from a group of alkylene ([0102] lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by introducing succinimide to chemically bind the enzyme, e.g., oxidoreductase, to the polymeric immobilization material through the amine linking group having an alkylene group as taught by Bucholz because the succinimide having alkylene group would react with the amino group of the enzyme suitable for enzyme immobilization on the electrode.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda and EIS Basics, and further in view of Bucholz.
Regarding claim 20, Kuwabata, Kaneda, and EIS Basics disclose all limitations of claim 1 as described to claim 1.  Kuwabata, Kaneda, and EIS Basics do not explicitly disclose the oxidoreductase is coupled with the electrode by a spacer selected from a group of alkylene.
However, Bucholz teaches the enzyme immobilization materials ([0001] lines 2-3).  The immobilized enzyme and cell systems are used in analysis in biosensors, such as enzyme electrodes ([0003] lines 7-8, 13-14).  The enzyme may be oxidoreductases ([0080] lines 1, 12).  The immobilized enzyme comprises an enzyme covalently attached to the polymeric immobilization material through the amine group of the enzyme wherein the amine group of the enzyme reacts with a polyethylene glycol PEG group of the polymeric immobilization material to form an amine linking group having an adjacent –CH2-CH(OH)-CH2- or alkylene group ([0102] lines 1-7).  The functional group that can be used to tether the enzyme onto the PEG chain of the polymer is a succinimide ester ([0115] lines 1-3).  Thus, Bucholz teaches introducing succinimide causing reaction of the succinimide with an amino group of the enzyme to chemically bind to the enzyme, and the enzyme is coupled with the electrode by a spacer selected from a group of alkylene ([0102] lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata, Kaneda, and EIS Basics by introducing succinimide to chemically bind the enzyme, e.g., oxidoreductase, to the polymeric immobilization material through the amine linking group having an alkylene group as taught by Bucholz because the succinimide having alkylene group would react with the amino group of the enzyme suitable for enzyme immobilization on the electrode.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabata in view of Kaneda, and further in view of Schuhmann.
Regarding claim 24, Kuwabata and Kaneda disclose all limitations of claim 10 as described to claim 10.  Kuwabata and Kaneda do not explicitly disclose wherein the oxidoreductase is immobilized on the electrode using a monolayer-forming molecule.
However, Schuhmann teaches a reagentless biosensor based on thiol-monolayer-bound and polypyrrole-entrapped enzymes (page 245, title).  Self-assembled monolayers (SAMs) were prepared by immersing thoroughly cleaned and pre-treated Au-electrodes in the corresponding dialkyl disulfide in DMSO (page 247, para. 10, lines 1-2), for establishing a long-term stable, direct electron transfer (ET) of QH-ADH on modified gold electrodes (page 251, para. 3, lines 1-2).  SAM-modified Au-electrodes is an ideal electrode material because SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and can be modified with different head groups to invoke interactions between different regions at the enzyme with the electrode surface, enabling to tailor the monolayer so that a pre-orientation of the enzyme and hence a short ET distance becomes possible (page 251, para. 3, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuwabata and Kaneda by immobilizing the enzyme on the electrode by coupling the enzyme using suitable activated head groups at SMAs of alkyl thiolates as taught by through a monolayer forming molecule as taught Schuhmann because the SAMs serves as a bio-compatible electrode coating preventing enzyme denaturation (page 251, para. 3, lines 6-8), and provides a short ET distance (page 251, para. 3, lines 11-12).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 10-14, and 19-22 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the cited references fail to disclose or suggest immobilizing an oxidoreductase on the electrode (page 6, last two para.).  This argument is unpersuasive because Kuwabata teaches a reagent system 11 comprising oxidoreductase and an electron mediator was formed on the working electrode 2 (Fig. 2; [0068] lines 4), and here the oxidoreductase formed on the working electrode is deemed to be immobilized on the electrode. 
Applicant argues Kuwabata and Kaneda, whether considered alone or together in a combination, fail to disclose or otherwise suggest “changing frequencies between the first frequency of 0.1 mHz to 100 mHz and the second frequency of 10 kHz to 1 MHz” (page 7, para. 3, lines 2-4).  This argument is unpersuasive because Kuwabata teaches the AC voltage is applied as sine waves ([0048] lines 4-6: AC potential (voltage) may be a potential having a waveform; [0049] lines 1-2: such waveforms may include sine waves) having one or more frequencies ([0061] lines 12-13: the frequency of the AC potential was successively varied) and is applied by changing frequencies between the first frequency of 0.1 mHz to 100 mHz ([0061] line 13: from 16 mHz) and the second frequency of 10 kHz to 1 MHz ([0061] line 13: to 10 kHz);
Applicant argues Kuwabata fails to disclose application of AC voltage at any frequency higher than 10kHz (page 7, para. 6, lines 4-5).  This argument is unpersuasive because Kuwabata explicitly disclose the second frequency is 10 kHz that is right within the claimed frequency range from 10 kHz to 1 MHz.
Applicant argues none of the cited references discloses or otherwise suggests the use of faradic electrochemical impedance spectroscopy (EIS) (page 8, para. 1, lines 1-2).  This argument is unpersuasive because no “faradic electrochemical impedance spectroscopy EIS” is explicitly recited in instant claims.  Even if the sensor of Kuwabata is categorized as a second generation faradaic EIS sensor as argued and does not use direct electron transfer (DET)-type oxidoreductase electrode, Kuwabata in view of Kaneda discloses a faradaic EIS sensor using DET-type oxidoreductase because Kuwabata teaches an enzyme (e.g., oxidoreductase) and a mediator (assisting electron transfer), corresponding to the oxidoreductases containing an electron transfer subunit as disclosed by Kaneda.  It would have been obvious to one of ordinary skill in the art to combine Kuwabata and Kaneda to obtain a faradaic EIS sensor using DET-type oxidoreductase.
Applicant argues Kaneda teaches away from the use of AC potential for an enzyme electrode using a direct electrode transfer-type enzyme (page 8, last para., lines 1-2).  Specifically, Applicant argues Kaneda discloses that the charge transfer limiting current “is a steady-state current which does not depend on time, and preferably, a steady-state current observed after the generation of a transient current due to the charging of an electric double layer (page 9, para. 2, lines 4-6).  This argument is unpersuasive because Applicant is misinterpreting the charge transfer limiting current and the applied voltage.  To obtain a steady-state current which does not depend on time does not necessarily require the applied voltage that must not vary with time.  As an evidence, Zhao (R. Zhao, Enhancing direct electron transfer of glucose oxidase using a gold nanoparticle titanate nanotube nanocomposite on a biosensor, Electrochimica Acta, 2015(163), page 64-70), teaches a direct electron transfer of glucose oxidase biosensor (title) for impedance experiments by applying an AC peak-to-peak voltage of 0.404V amplitude between 1 mHz to 100 kHz under open circuit potential conditions (page 65, Col. 1, last para., lines 17-21).  Another evidence, Mutyala (S. Mutyala, Direct electron transfer at a glucose oxidase-chitosan-modified Vulcan carbon paste electrode for electrochemical biosensing glucose, Appl. Biochem Biotechnol 2014(172), page 1517-29), teaches direct electron transfer (DET) between glucose oxidase (GOD) and the electrode material in an enzyme-catalyzed reaction for bioelectrocatalytic system ([Abstract] lines 1-3), using impedance measurements (page 1519, last para., lines 9-10) by applying an alternating voltage of 5 mV in a frequency range from 0.01 Hz to 100 kHz (page 1519, last para., lines 12-13).  Thus, Kaneda does not teach away from the use of AC potential for measurement using an enzyme electrode that uses a direct electron transfer-type enzyme.
Applicant argues there is no motivation to modify the apparatus of Kuwabata by replacing the enzyme of Kuwabata with the enzyme of Kaneda because nothing in Kuwabata or Kaneda discloses or otherwise suggests the use of AC potential with a direct electron transfer-type enzyme (page 9, section I) and replacing the enzyme of Kuwabata that requires an electron mediator with a direct electron transfer-type enzyme electrode taught by Kaneda would necessarily require application of a potential that does not depend on time to the electrode (page 10, para. 2, lines 1-3); or in other word, in the measurement method of Kaneda, there is no need for using AC impedance measurement (page 10, para. 3, lines 5-6) and Applicant concludes one of ordinary skill in the art would not have a reasonable expectation of success when modifying the teaching of Kuwabata using the teachings of Kaneda (page 10, section II).  This argument is unpersuasive because although Kaneda uses a direct electron-transfer enzyme without a mediator, the disclosed enzyme contains an electron transfer subunit containing cytochrome which corresponds to and functions the same way as the mediator of Kuwabata.  Here, Kuwabata teaches an enzyme electrode with an enzyme that works for electron transfer and an mediator in 2005 and Kaneda teaches an oxidoreductase containing an electron transfer subunit for electron transfer in 2016 so that simple substitution of one known element for another without changing their functions to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  In other word, one of ordinary skill in the art would reasonably expect the method of Kuwabata to succeed after such substitution and the instant application proves its success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795        

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795